Title: To Thomas Jefferson from Littleton W. Tazewell, 24 December 1804
From: Tazewell, Littleton W.
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond Decr 24th. 1804
                  
                  The subject of this letter will I hope with you be a sufficient apology for the letter itself—To any other some other justification for the liberty I have taken, might be required, but to you I am confident it will be sufficient to say, there is no one from whom the information sought can be so confidently expected—Assured of this, and satisfied that at all times you will take pleasure in promoting what you shall consider as valuable and useful to your Country, I have addressed myself to you, hoping (if your leisure will permit it) to be favor’d with your remarks and ideas upon a subject of the last importance to the greatness the liberty & felicity of Virginia—
                  The necessity of diffusing information among every people desirous of preserving a free government, is a truth which the wisest men have so often inculcated, and to which you have so often yielded your own assent, that I think I may be justified in saying, that this extension of information is one of those political desiderata you have much at heart—In Virginia, ardent as we have been to obtain the end, a shameful supineness as to the means, has invariably marked our councils—Nor has any exertion however small to extend the blessings and benefits of education at any time been crowned with success—From every thing which I can at present discern however a different sentiment seems now to exist in our Legislature—They may now be induced to lend some little aid to this invaluable object—And if the auspicious moment be seized I have no doubt it can be secured in a way deserving public approbation—I will unfold to you the means attainable, and so much of the object to which these means are to be applied as I have yet considered—
                  The Commonwealth possesses an interest in four important canals now cutting through different parts of the State, the James River, Potowmac, Appamatox, and Dismal Swamp Canals, all of which promise to be hereafter very productive, and some of which are now yielding a considerable profit—The Commonwealth is moreover entitled to 3000 shares in the Bank of Virginia; which most probably will soon yield large dividends. It is designed, and it is believed it will be practicable, to obtain a grant from the Commonwealth of all its interest in these Canals, together with 1000 shares of her Bank Stock, to be vested in trustees, for the purpose of being applied (their profits at least) to the establishment of one great seminary of learning, and such subordinate institutions as may be deemed necessary & proper—. To these funds it is further proposed to add all escheats and forfeitures hereafter accruing, & certain other contingent profits not necessary now to be detailed—.
                  It is further proposed to establish this grand seminary somewhere in a centrical part of the State, below the Blue ridge. The scite is not yet fixed upon, but will be somewhere within a square of twenty miles, on the eastern side of which the town of Charlottesville will be—Within this square, & contiguous to the University itself, it is further proposed to purchase a tract of Country for the use of the Institution; & over all of which they shall possess a jurisdiction exclusive of the ordinary jurisdiction of the Inferior Courts of the Country—.
                  These Sir are the means which it is believed may be had, and this is the object to which they are to be applied, but the manner of this application, and indeed the whole detail of this plan is yet undigested—Anxious as many of us are to facilitate this great work, we feel apprehensive that we do not possess that degree of information upon the subject, which will enable us to arrange and combine its various parts, so as to produce the greatest possible good to the community—It is this consciousness as to myself which induces my application to you, and prompts me to request such observations and remarks as your longer experience & better observation may enable you to suggest—Allow me to add that whatever you may be pleased to communicate to me upon this subject, shall be preserved as you choose to direct—.
                  My own impressions are, that we should do but little more at present than merely to secure the appropriation of the funds, so as to place them hereafter beyond the reach of Legislative caprice—The temper of future Assemblies may not be so favorable to an object of this kind as the present, & if we can once secure a fund intangible hereafter, much I consider is gained—. The fund thus secured may be permitted to accumulate, until in the process of a few years by a proper management of its proceeds, it will have produced sufficient stock to begin this great work with spirit, & to carry it on with a certainty of success—Hereafter as the original objects are accomplished, and the funds encreased, the plan may be made more extensive; until at length it shall extend to all Virginia—These are my own impressions merely, formed from a very cursory examination of the subject, & which I shall willingly alter when any thing more eligible shall be suggested—.
                  The present certain profits of the various above alluded to would probably amount to ten or fifteen thousand dollars—From hence some plan cap[able] of immediate execution might probably be justified—.
                  I must beg the favor of you to communicate the contents of this letter to no one for the present as coming from Virginia—The reason of this you will perceive when I say, that it is sometimes necessary to conceal the healing medecine from the patient, lest his sickly appetite may reject that which alone can bring him health & life—
                  This is written under the frequent interruption of a noisy debate, which will excuse its prolexity & inaccuracy—Accept Sir assurances of my high respect, & believe me to be with great esteem
                  Your obdt. servt:
                  
                     Littn: W Tazewell 
                     
                  
                  
                     I think I have heard that you have heretofore consider’d this subject, and have formed a scheme which you wished to be adopted—If so, may I be favor’d with a copy of it, together with such remarks as you may consider proper—?
                  
                  
                     L W Tazewell 
                     
                  
               